Testimony to the effect that someone had purchased marijuana for between $300 and $500 per pound does not constitute proof beyond a reasonable doubt that the pound of marijuana in question had a value of more than $500, nor does the fact that McDay was seen with a large amount of money before Petty acquired the marijuana he was seeking constitute proof beyond a reasonable doubt that McDay sold the marijuana to Petty.  Accordingly, it seems to me that there was proof of only one incident of corrupt activity, so I would sustain the third assignment of error.  I concur in the balance of the majority opinion.